J. S27043/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                            Appellee        :
                                            :
                    v.                      :
                                            :
SEAN SKIBBER,                               :
                                            :
                            Appellant       :     No. 2666 EDA 2014

             Appeal from the Judgment of Sentence March 18, 2014
                In the Court of Common Pleas of Monroe County
               Criminal Division No(s).: CP-45-CR-0000585-2013
                                         CP-45-CR-0000818-2013

BEFORE: FORD ELLIOTT, P.J.E., STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                       FILED AUGUST 31, 2015

        Appellant, Sean Skibber, appeals from the judgment of sentence1

entered in the Monroe County Court of Common Pleas following a jury trial

on November 13, 2013, on both of the above docketed cases.            In docket

number 585, Appellant was convicted of burglary,2 conspiracy,3 criminal



*
    Former Justice specially assigned to the Superior Court.
1
  Appellant purported to appeal from the September 8, 2014 order denying
his post-sentence motion. “However, when timely post-sentence motions
are filed, an appeal properly lies from the judgment of sentence made final
by the denial of post-sentence motions.” Commonwealth v. Kuykendall,
2 A.3d 559, 560 n.1 (Pa. Super. 2010). Accordingly, we have amended the
caption.
2
    18 Pa.C.S. § 3502(a).
3
    18 Pa.C.S. § 903(c).
J. S27043/15


trespass,4 theft by unlawful taking,5 and receiving stolen property.6               In

docket      number      818,       Appellant   was      convicted    of      burglary,

conspiracy─burglary,        criminal   trespass,     theft   by   unlawful     taking,

conspiracy─theft by unlawful taking, receiving stolen property, and criminal

mischief.7 Appellant avers the trial court erred in (1) denying relief based

upon ineffective assistance of counsel, (2) denying his motion for a mistrial

based upon a comment by the Commonwealth during closing argument; and

(3) finding that the verdicts were not against the weight of the evidence.

We affirm.

        We glean the facts from the notes of testimony. Pennsylvania State

Trooper Francis McDonough testified as an initial responder to the incidents

in this case. N.T., 11/12/13, at 40. He was on duty on July 18, 2012, and

responded to a report of a burglary on Barren Road in Middle Smithfield

Township. Id. at 41. When he approached the house, he could see that the

front door was “smashed and, obviously, there was some sort of forced

entry into the house.” Id. The house was in disarray. Id. at 45-46. The

victim related that the home was neat when she left the house. Id. at 46.


4
    18 Pa.C.S. § 3503(a)(1)(ii).
5
    18 Pa.C.S. § 3921(a).
6
    18 Pa.C.S. § 3925(a).
7
    18 Pa.C.S. § 3304(a)(5).




                                         -2-
J. S27043/15


After processing the scene, he went to a local pawn shop.      Id.   He was

looking for a portable Sony DVD player.    Id. at 48. The receipt from the

pawn shop indicated the items’ descriptions, viz., a Stihl 14-inch bar

chainsaw, 18-inch bar chainsaw, a leaf blower, the Sony portable DVD

player, and the signature of Sean Egley. Id. at 49, 58.

      Trooper Nicholas Bressler testified he responded to a report of a

burglary on Manzanedo Road in East Stroudsburg on July 22, 2012. Id. at

62.    The cabin “was completely rummaged through, stuff scattered

everywhere.” Id. at 63. The owner indicated what was missing from the

cabin. Id. The following items were reported stolen:

         A Sharp, 1.5 cubic foot, 900 watt, microwave; Model No.
         R930AK; a Visio, 36-inch LCD TV; Stihl chainsaw MDL
         MS250, Serial No. 287743106; a Stihl Woodman, a
         carrying case for the chainsaw; a Stihl leaf blower; a
         Marlin 77 .22 caliber Bolt with Weaver 4X Scope; a
         Stevens Model 77 .20 caliber pump; Rossi 223 caliber
         single shot-break action; a US Krag 30-40 caliber carbine
         with saddle ring; RCBS powder balance beam scale; IMP
         4064 gun powder, one pound; Remington large rifle
         primers; American flag, 3x5 feet with brass pole.

Id. at 65.

      Sean Michael Egley testified at trial.   Id. at 90.    He was at the

Paramount hotel with Appellant in July of 2012. Id. at 91. He “was high on

dope so you are not up to par with what’s going on.”      Id. at 92. He had

keys for the car. Id. at 92. He was with Appellant and Marion Hodges. Id.

at 91, 93, 98. He was having problems driving. Id. at 93. They asked him

to stop by Wooddale and Barren Road. Id. The trunk to the car was open.


                                    -3-
J. S27043/15


Id.   He was “nodding off, kept driving off the road.”     Id.   Marion had a

pillowcase and he put it in the trunk. Id. at 94-95. They drove two to three

miles to Manzanedo Road. Id. at 95-96. Appellant and Marion both got out

of the car. Id. at 96. Marion and Appellant were in the car with him when

he left and went to the pawn shop. Id. at 96-97. He did not remember how

they got to the pawn shop. Id. at 97. He had a chainsaw he wanted to sell.

Id.   Days later Egley “found out that they got [him] for receiving stolen

property; that it was stolen, some of it was stolen, supposedly.” Id. Egley

and Marion went into the pawn shop. Id. at 98. He did not remember if

Appellant went into the pawn shop.       Id.   “A lot of it was a drug-induced

haze. You have to look at the pictures. I know they got pictures of it. I’m

not really sure.”    Id.   He identified his signature on a document from the

Fast Cash Check Cashing and Trading Post.         Id. at 99.   He remembered

giving his identification to whoever was working behind the counter at the

pawn shop.     Id.   He gave his identification to sell his “chainsaw and the

other stuff that was in the car.” Id. He remembered receiving money and

buying drugs. Id. at 101. He could not remember if Appellant went with

them to buy drugs. Id. He knew “we all ended up back at that hotel . . . .”

Id.   He was testifying because he “had received consideration when [he]

entered [his] own guilty plea . . . .”   Id.   He was charged with the same

charges as Appellant.      Id. at 111.   However, with the exception of one

charge, the charges were dismissed. Id. He received probation. Id.



                                      -4-
J. S27043/15


       Ryan Potts testified that he was employed at Fast Cash Check Cashing

and Trading Post, a licensed pawn shop. Id. at 134. He recalled three men

coming in to sell electronics and lawn equipment in July of 2012. Id. They

also brought in a portable DVD player. Id. at 135. The pawn shop “take[s]

state issued state identification from anyone who sells us anything” and we

record the make, model and serial number on the bill of sale. Id. The state

police came in to investigate.   Id.   “Trooper McDonough had come in and

noticed the portable DVD player. And we then showed them that they had

brought in other stuff as well . . . .” Id. Potts identified Appellant in the

courtroom. Id. at 136. The pawn shop uses video surveillance and it was in

operation on the date in question. Id. The video surveillance8 was provided

to the state police.   Id.   Potts identified a photograph as showing Sean

Egley, Appellant, and a third male as having been in the pawn shop. Id. at

138.   Potts again identified Appellant in the courtroom.    Id.   On cross-

examination by defense counsel, Potts identified Mr. Egley. Id. Potts stated

Egley signed the receipt for the items and received the money. Id. at 139.

The video was “an accurate depiction of what went on in [the] store that

day[.]” Id. at 146.


8
  Defense counsel requested the entire video be played, explaining to the
court at side-bar that Appellant was in the video “in the last maybe four
minutes of the 20-minute video. Most of the video shows Mr. Hodges and
Mr. Egley in that video.” Id. at 140-41. The entire video was shown to the
jury. Id. at 173.




                                       -5-
J. S27043/15


        Robert Lombardo, a Trooper with the Pennsylvania State Police

testified.   Id. at 146.   Items from both burglaries appeared at the pawn

shop.    Id. at 150.   The items reported stolen from the Manzanedo Road

cabin were a microwave, a TV, the lawn equipment, maybe two chainsaws,

and a leaf blower.9 Id. at 152. The video showed Mr. Egley carrying one of

the chainsaws and Appellant carrying another chainsaw.           Id. at 154.

According to the video, Mr. Hodges and Mr. Egley initially brought the

products into the Fast Cash Store.       Id. at 163.    He filed the criminal

complaint against the three men. Id. at 164.

        Appellant filed a post sentence motion. A hearing was held on July 22,

2014.    Appellant’s post-sentence motion was denied.10    Appellant received



9
 He also testified that there were several guns reported stolen which were
never recovered. Id. at 152.
10
   Appellant’s post-sentence motion was filed on March 26, 2014. The trial
court entered an order denying the post-sentence motion on September 8,
2014. Generally, a notice of appeal must be filed within thirty days of the
imposition of sentence. Pa.R.Crim.P. 720(A)(3). When a defendant files a
timely post-sentence motion as here, the notice of appeal must be filed
either within thirty days of the entry of the order deciding the motion or
within thirty days of the entry of the order denying the motion by operation
of law in cases in which the judge fails to decide the motion. Pa.R.Crim.P.
720(A)(2)(a), (b). The trial court indicates “action was due on [Appellant’s]
[p]ost-[s]entence [m]otion by July 24, 2014, but extended for thirty (30)
days to August 23, 2014 at the request of [Appellant]. A hearing was held
July 22, 2014, and the time to render a decision due August 23, 2014 has
technically expired, making the [p]ost-[s]entence [m]otion deemed denied
by this [c]ourt.” Trial Ct. Op., 9/8/14, at 2. Thus, although the trial court
indicates that Appellant’s post-sentence motion was denied by operation of
law effective August 23, 2014, since the order so indicating was not filed



                                     -6-
J. S27043/15


an aggregate sentence of seven to fourteen years’ imprisonment.          This

timely appeal followed.   Appellant filed a court-ordered Pa.R.A.P. 1925(b)

statement of errors complained of on appeal.11         The trial court filed a

statement pursuant to Pa.R.A.P. 1925(a) based upon its Opinion dated

September 8, 2014.

      Appellant raises the following issues for our review:

         1.) Did the lower court err in denying Appellant relief
         based on ineffective assistance of trial counsel?

         2.) Did the lower court abuse its discretion in denying
         Appellant’s motion for a mistrial based on a reference
         made by the Commonwealth during closing argument that
         Egley was threatened and/or intimidated by Appellant’s
         acquaintances at the direction of Appellant while Egley was
         in prison?

         3) Did the lower court abuse its discretion in finding that
         the verdicts were not against the weight of the evidence
         where the lower court summarily dismissed Appellant’s
         weight claim without citing any rule or legal standard or
         conducting any legal analysis?

Appellant’s Brief at 4.

until September 8, 2014, Appellant’s notice of appeal will be deemed timely
filed within thirty days of that order.
11
    We note Appellant raised twenty-two errors in his Rule 1925(b)
statement. Rule 1925(b)(4)(iv)provides that “the number of errors raised
will not alone be grounds for finding waiver.” Pa.R.A.P. 1925(b)(4)(iv).
Moreover, our Supreme Court instructed that with respect to lengthy Rule
1925(b) statements, no violation is sufficient to find waiver of issues unless
the trial court finds that the appellant acted in bad faith. PHH Mortg. Corp.
v. Powell, 100 A.3d 611, 614 (Pa. Super. 2014), (citing Eiser v. Brown &
Williamson Tobacco Corp., 938 A.2d 417 (Pa. 2007)). Although his Rule
1925(b) statement was not concise, we decline to find waiver because the
trial court did not find that he acted in bad faith. See id.



                                     -7-
J. S27043/15


        First, Appellant contends trial counsel was ineffective.12 As a prefatory

matter, we consider whether the trial court properly considered the

ineffective assistance of counsel claims in Appellant’s post-sentence motion.

In Commonwealth v. Harris, 114 A.3d 1 (Pa. Super. 2015), this Court

explained:

           Our Supreme Court determined that, absent certain
           circumstances, “claims of ineffective assistance of counsel
           are to be deferred to [Post-Conviction Relief Act13
           (“PCRA”)] review; trial courts should not entertain claims
           of ineffectiveness upon post-verdict motions; and such
           claims should not be reviewed upon direct appeal.”
           [Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa.
           2013)14 (footnote omitted).]

               The Holmes Court noted two exceptions to the general
           rule of deferring ineffective assistance of counsel claims
           until PCRA review. First, “there may be an extraordinary
           case where the trial court, in the exercise of its discretion,
           determines that a claim (or claims) of ineffectiveness is
           both meritorious and apparent from the record so that
           immediate consideration or relief is warranted.” Id. at 577
           (emphasis added).         Second, our Supreme Court
           determined that in cases where “prolix” claims of
           ineffectiveness are raised, “unitary review, if permitted at
           all, should only proceed where accompanied by a

12
   We note that in Appellant’s Rule 1925(b) statement, he raised ten claims
of ineffective assistance of counsel. In his brief, he raised five issues, thus
abandoning several issues on appeal. See Commonwealth v. Dunphy, 20
A.3d 1215, 1218 (Pa. Super. 2011).
13
     42 Pa.C.S. §§ 9541-9546.
14
   This Court in Holmes stated Commonwealth v. Grant, 813 A.2d 726
(Pa. 2002) remains pertinent law for timing of review for claims of
ineffective assistance of counsel. Holmes, 79 A.3d at 563. Grant held
generally that a claim of ineffective assistance of counsel should be deferred
to PCRA review. Grant, 813 A.2d at 738.



                                       -8-
J. S27043/15


        knowing, voluntary, and express waiver of PCRA
        review.” Id. at 578.

Id. at 5-6 (some emphasis added).

     In the case sub judice, following a hearing on July 22, 2014, where

Appellant was represented by new counsel, the trial court found that

Appellant “sufficiently understood his waiver of rights to a future PCRA

hearing after the merits of his direct appeal are determined, and that he

made a knowing and intelligent waiver.” Trial Ct. Op., 9/8/14, at 1. At the

hearing, the following exchange took place between counsel and Appellant:

        [Counsel]: Have you and I spoken at great length about
        the [PCRA]?

        A: Yes, we have.

                                 *    *    *

        Q: Are you aware that by filing, within the post-sentence
        motion, claims of ineffective assistance of counsel, you are
        waiving your opportunity to file a first PCRA in the future?

        A: Absolutely I do.

        Q: Is that what you want to do?

        A: Yes, absolutely.

        Q: So you understand that any PCRA that you would wish
        to file would be subject to the rules of serial filing of PCRA;
        meaning that there would be special rules that govern
        whether or not you could even have a hearing, or whether
        the [c]ourt would appoint counsel, or things of that
        nature?

        A: Yes, I do.

        Q: Do you wish to waive those rights?


                                     -9-
J. S27043/15



        A: Yes, I do.

        Q: Do you want the [c]ourt to hear the ineffective
        assistance of counsel claims at this time?

        A: Yes, I do.

        Q: You understand you are also waiving the opportunity to
        conduct any further investigation into any ineffective
        assistance of counsel claims?

        A: Yes, I do.

        Q: Is that a knowing and intelligent waiver? In other
        words, have you had the opportunity to ask me any
        questions you wanted to ask about it, and are you
        comfortable telling the [c]ourt that’s what you want to do?

        A: Fully comfortable.

        Q: And you understand that you can’t come back and
        change that decision ever again in the future?

        A: I do.

        Q: You are stuck with it?

        A: Absolutely.

N.T., 7/22/14, at 16-17.15

     We agree with the trial court that Appellant expressly, knowingly and

voluntarily waived PCRA review and proceed to address Appellant’s claims of

ineffective assistance of counsel in seriatum. See Harris, 114 A.3d at 5-6.


15
    We note Appellant also waived the attorney-client privilege so that
questions could be asked about discussions he had with trial counsel. See
id. at 18.




                                    - 10 -
J. S27043/15


Appellant contends trial counsel was ineffective for failing to have the court

colloquy him regarding his desire to testify and for failing to advise him of

his absolute right to testify.16   Appellant’s Brief at 13.    He argues that

counsel’s failure to have the court colloquy him vitiated his knowing and

voluntary decision not to testify. Id. at 15.

      This Court has stated:

         Our standard and scope of review for the denial of a PCRA
         petition is well-settled.

            [A]n appellate court reviews the PCRA court’s
            findings of fact to determine whether they are
            supported by the record, and reviews its conclusions
            of law to determine whether they are free from legal
            error. The scope of review is limited to the findings
            of the PCRA court and the evidence of record, viewed
            in the light most favorable to the prevailing party at
            the trial level.

                                   *     *      *

         . . . Counsel is presumed effective, and to rebut that
         presumption, the PCRA petitioner must demonstrate that
         counsel’s performance was deficient and that such
         deficiency prejudiced him.        In Pennsylvania, we have
         refined the [Strickland v. Washington, 466 U.S. 668
         (1984),] performance and prejudice test into a three-part
         inquiry. Thus, to prove counsel ineffective, the petitioner
         must show that: (1) his underlying claim is of arguable
         merit; (2) counsel had no reasonable basis for his action or
         inaction; and (3) the petitioner suffered actual prejudice as
         a result. If a petitioner fails to prove any of these prongs,

16
   Appellant claims counsel did not inform him that his prior felonies were
crimen falsi that could be used to attack his credibility. Id. at 14. This issue
was not raised in Appellant’s post-sentence motion or in his Rule 1925(b)
statement. “Issues not raised in the lower court are waived and cannot be
raised for the first time on appeal.” Pa.R.A.P. 302(a).



                                       - 11 -
J. S27043/15


         his claim fails. . . .     To demonstrate prejudice, the
         petitioner must show that there is a reasonable probability
         that, but for counsel’s unprofessional errors, the result of
         the proceedings would have been different. A reasonable
         probability is a probability that is sufficient to undermine
         confidence in the outcome of the proceeding.

                                   *     *      *

              [A] defendant [raising a claim of ineffective
              assistance of counsel] is required to show actual
              prejudice; that is, that counsel’s ineffectiveness was
              of such magnitude that it “could have reasonably had
              an adverse effect on the outcome of the
              proceedings.”

Commonwealth v. Charleston, 94 A.3d 1012, 1018-19 (Pa. Super.)

(citations omitted and alterations in original), appeal denied, 104 A.3d 523

(Pa. 2014).

             In reviewing the propriety of an order denying PCRA
         relief, this Court is limited to examining whether the
         evidence of record supports the determination of the PCRA
         court, and whether the ruling is free of legal error. Great
         deference is given to the findings of the PCRA court, which
         may be disturbed only when they have no support in the
         certified record.

Commonwealth v. Perry, 959 A.2d 932, 934-35 (Pa. Super. 2008)

(citations omitted). “[W]e must defer to the credibility determinations made

by the trial court that observed a witness’s demeanor first hand.”

Commonwealth v. Todd, 820 A.2d 707, 712 (Pa. Super. 2003). This Court

has held “there is no express requirement that a trial court conduct [ ] a

colloquy with regard to a defendant’s right to testify.” Id.

      The trial court found



                                       - 12 -
J. S27043/15


          trial counsel testified credibly that he believed [Appellant]
          understood his right to testify or not. Trial counsel stated
          he would have informed [Appellant] of his right and would
          have informed the [c]ourt if [Appellant] did not understand
          that right. Trial counsel recalled [Appellant] did not want
          to testify because he had a significant felony record.

Trial Ct. Op., 9/8/14, at 5; see N.T., 7/22/14, at 78. We agree no relief is

due.

       At the hearing, Appellant testified, inter alia, as follows:

          [Counsel]: Now, also talking about trial preparation, did
          [trial counsel] discuss with you the possibility of you
          testifying?

          A: Yes.

          Q: And what was [counsel’s] advice regarding that?

          A: He strongly suggested that I do not testify. I am a
          convicted felon, and he doesn’t agree with putting
          convicted felons on the stand.

          Q: Did [counsel] advise you that you have an absolute
          right to testify.

          A: Yes, he told me I could testify.

          Q: Did you understand that?

          A: Yes.

          Q: Did you want to testify?

          A: At the second day of trial, I did.

N.T., 7/22/14, at 32. Counsel testified he discussed with Appellant his right

to testify the night before trial when he visited him in jail. Id. at 78.




                                       - 13 -
J. S27043/15


      The trial court found counsel to be the more credible witness.

Appellant is asking this Court to find him to be the more credible witness.

We defer to the credibility determinations of the trial court. See Todd, 820

A.2d at 712.     Appellant testified he was aware of his right to testify.

Therefore, there was no requirement that the court conduct a colloquy. See

id. We discern no abuse of discretion. See Perry, 959 A.2d at 934-35.

      Next, Appellant contends counsel was ineffective for failing to have the

court colloquy him on whether or not he desired to have the jury receive a

“no   adverse   inference”   instruction   relative   to   his   failure   to   testify.

Appellant’s Brief at 15.     He argues “where there is a reasonable basis

alerting counsel that the charge would be relevant, failure to colloquy the

defendant is ineffective assistance of counsel.”           Id. at 16 (emphases

supplied).   Appellant asserts he “was prejudiced by the lack of a colloquy

because there is a reasonable probability that, had trial counsel requested a

colloquy to waive the instruction, the outcome would have been different as

the jurors would not have been alerted to the fact that Appellant failed to

testify when it is plausible to conclude, as many jurors would, that his

testimony could have supported his defense.” Id. at 17.

      In Commonwealth v. Perez, 103 A.3d 344 (Pa. Super. 2014), appeal

denied, 116 A.3d 604 (Pa. 2015), this Court held that pursuant to

Commonwealth v. Stanley, 830 A.2d 1021 (Pa. Super. 2003), “a failure to

request a colloquy with respect to waiver of the instruction . . . cannot



                                     - 14 -
J. S27043/15


constitute prejudice per se . . . .” Perez, 103 A.3d at 349. Therefore, the

“standard three-part ineffectiveness test should govern the analysis . . . .”

Id. Our Supreme Court holds “the no adverse inference instruction shall be

given absent an express on the record colloquy by the defendant waiving

the charge.”      Commonwealth v. Thompson, 674 A.2d 217, 222 (Pa.

1996).    Furthermore, “[a]s this claim is premised upon trial counsel’s

inaction, appellant must establish that he suffered prejudice as a result

of counsel’s failure to act to such a degree that absent counsel’s

error the outcome of the verdict would have been different.” Id. at

221 (emphasis added).

      The trial court found “[t]here does not appear to be any support in the

record that trial counsel lacked a reasonable basis not to request such a

colloquy or that [Appellant] suffered prejudice.”     Trial Ct. Op. at 6.   We

agree no relief is due.

      At the hearing on his post-sentence motions, Counsel asked Appellant

if trial counsel spoke with him “about the jury instruction that relates to your

decision to testify or not[.]”   N.T., 7/22/14, at 36.    The Commonwealth

objected and the court overruled the objection.      Id. at 36-37.    Appellant

testified as follows regarding the no adverse inference jury instruction:

         Q: Mr. Skibber, let me rephrase the question. Did [trial
         counsel] discuss with you a jury instruction regarding your
         decision to testify or not testify?

         A: No.



                                     - 15 -
J. S27043/15


         Q: So did you have any idea that you had a choice in
         whether the jury hears an instruction about not holding
         against you that you did not testify?

         A: No, I didn’t know.

         Q: Or having the decision to have the jury not receive that
         instruction?

         A: No.

         Q: So you didn’t know that you had that option?

         A: No.

Id. at 37.

      Appellant baldly asserts that he was prejudiced by the lack of a

colloquy because waiver of the instruction would not have alerted the jury to

the fact that he failed to testify. Appellant’s Brief at 17. This bald assertion,

coupled with his testimony regarding the charge, does not establish

prejudice.   See Thompson, 674 A.2d at 221; Perez, 103 A.3d at 349;

Charleston, 94 A.3d at 1018-19.

      Next, Appellant claims counsel was ineffective for failing to request a

“corrupt and polluted source” instruction where “the only meaningful

evidentiary link between the crimes charged and Appellant” was the

testimony of Egely. Appellant’s Brief at 17. He argues “[t]rial counsel was

unable to put forth any reasonable basis for failing to request the charge.”

Id. at 18.

      A corrupt and polluted source “instruction informs the jury that if it

finds that a certain witness who testified against the defendant was an


                                     - 16 -
J. S27043/15


accomplice of the defendant in a crime for which he is being tried, then the

jury should deem that witness a corrupt and polluted source whose

testimony should be considered with caution.” Commonwealth v. Briggs,

12 A.3d 291, 340 n.45 (Pa. 2011) (quotation marks and citation omitted).

      In the case sub judice, the trial court opined “such an instruction

would be inconsistent and contrary to the defense that [Appellant] did not

commit the crimes.      Trial counsel stated the defense was to separate

[Appellant] from Egley and Hodges due to lack of forensic evidence that

[Appellant] was at the scene of the crimes.        It was reasonable for trial

counsel to not request the instruction under those circumstances.” Trial Ct.

Op. at 4. We agree no relief is due.

      At the post sentence motion hearing, trial counsel testified, inter alia,

as follows:

         [Present Counsel]: . . . Do you agree with me that you did
         not request a corrupt and polluted source charge to the
         jury?

         A: Yes.

         Q: Do you agree with me that, in this case, Mr. Egley was
         a co-defendant?

         A: Yes.

                                  *     *      *

         Q: Did the Commonwealth have any forensic evidence that
         placed [Appellant] at the scene?

         A: Not that I know of.



                                      - 17 -
J. S27043/15


       Q: Was any presented at the time of trial?

       A: Not that I saw.

       Q: Did [Appellant] confess to being at the scene?

       A: Not that I know of.

                                *     *      *

       Q: The location of either burglary, did [Appellant] confess
       to being at the location of either burglary as part of the
       burglary?

       A: No.

       Q: Did Mr. Egley place [Appellant] at the scene of the
       burglaries?

       A: I believe he did, yes, several times.

                                *     *      *

       Q: . . . Other than Mr. Egley’s testimony, were you aware
       of any other testimony, were you aware of any other
       testimony at the time of trial that placed [Appellant] at the
       scene of either burglary?

       A: Not that I know of.

                                *     *      *

       Q: . . . You have suggested here today that your theory of
       the case was essentially to separate [Appellant] from Mr.
       Egley or Mr. Hodges, correct?

       A: From all of the co-defendants because of the lack of
       forensic evidence.

                                *     *      *

       [The Commonwealth]: Concerning [the] failure to request
       a corrupt and polluted source instruction, is it fair to say



                                    - 18 -
J. S27043/15


         that part of your strategy was to attack the credibility of
         Mr. Egley?

         A: Yes, it was.

         Q: And did you attack his credibility by eliciting that he
         was an extensive drug user?

         A: Yes, I did.

         Q: And did you attack his credibility by eliciting that he
         entered into a favorable agreement and sentence with the
         Commonwealth?

         A: I thought I did.

N.T., 7/22/14, at 67, 68, 69, 72, 74-75.17

     At trial, Appellant’s defense was that he was not guilty because he did

not commit the crimes charged.      In closing argument, trial counsel stated

the jury was asked to convict Appellant “based on the testimony of Captain

Speedball.[18] That’s not evidence.” N.T., 11/13/13, at 25. Counsel argued:


17
   We note at trial, the Commonwealth proposed a jury instruction on liability
for the conduct of another. N.T., 11/13/13, at 6. Trial counsel objected to
that instruction. Id. The court agreed to give the standard conspiracy
instruction. Id. at 11.
18
  At the post sentence hearing, the Commonwealth questioned trial counsel
regarding this reference to Mr. Egley as follows:

         Q: . . . And did you often refer to Mr. Egley as Captain
         speedball throughout your closing argument?

         A: I did. He had actually told the court at trial about the
         drugs that he was on that day, and he described them as a
         speedball. He actually laid it out for the entire jury. . . .
         He laid out to the jury, quite animated, what a speedball
         was and that he was─I think he testified he was under the



                                    - 19 -
J. S27043/15


Appellant “is here because he said three words at an arraignment, two

words: Not guilty. That’s what he said. That’s why he’s here. Not guilty. I

didn’t do this.” Id. Appellant has not proven that the outcome of the trial

would have been different had the court given a corrupt and polluted source

instruction.   See Charleston, 94 A.3d at 1018-19.       We find the evidence

supports the determination of the PCRA court. See Perry, 959 A.2d at 934-

35.

      Appellant contends counsel was ineffective for failing to provide a

timely notice of an alibi defense, viz., his niece, Danielle Skibber.

Appellant’s Brief at 19, 20.   Appellant avers that “Ms. Skibber’s testimony

may    not     have   been   able   to   account   for   all   of   Appellant’s

whereabouts on the morning of the burglaries . . . .”                Id. at 21

(emphasis added).       He concedes “[e]ven if not enough to meet

Appellant’s burden of proof with respect to the alibi defense, it most

certainly would have created a reasonable doubt in the minds of the jurors .

. . .” Id. (emphasis added).

      The Pennsylvania Supreme Court has explained:

         An alibi is a defense that places the defendant at the
         relevant time at a different place than the scene involved
         and so removed therefrom as to render it impossible
         for him to be the guilty party. Where such evidence

         influence of that, so I thought that his credibility was
         pretty bad.

N.T., 7/22/14, at 76.



                                    - 20 -
J. S27043/15


         has been introduced, a defendant is entitled to an alibi
         instruction to alleviate the danger that the jurors might
         impermissibly view a failure to prove the defense as a sign
         of the defendant’s guilt.

Commonwealth v. Bryant, 855 A.2d 726, 741 (Pa. 2004) (emphasis

supplied and citations omitted).

      Instantly, the trial court opined, based upon Ms. Skibber’s testimony

at the post-sentence hearing, that she “could not positively account for

[Appellant’s] whereabouts at the time of the burglaries and her time frame

that she saw Appellant with Egley and Hodges was contradicted by the time

they were in the pawn shop selling some of the stolen items.” Trial Ct. Op.

at 3. Appellant acknowledges she could not place Appellant at the relevant

time at a different place than the scene of the crime. Appellant concedes

Ms. Skibber’s testimony would not satisfy his burden of proof with respect to

the alibi defense.    See Bryant, 855 A.2d at 741.       Counsel cannot be

deemed ineffective for failing to raise a meritless claim.   See Charleston,

94 A.3d at 1019-19.

      Finally, Appellant claims trial counsel was ineffective in failing to

adequately cross-examine Egley regarding the benefits of his plea, his

relationship with the Monroe County District Attorney’s Office, and his prior

crimen falsi. Appellant’s Brief at 22. Appellant asserts “the outcome of the

trial would have been different had [trial counsel] more thoroughly cross-

examined Egley.” Id. at 23.




                                    - 21 -
J. S27043/15


      Appellant does not cite any legal authority in support of this argument.

See Pa.R.A.P. 2119(b). However, we decline to find waiver as this defect

does not impede our ability to conduct meaningful appellate review.       See

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010).

      The trial court opined:      “The record indicates trial counsel cross-

examined Egley on many relevant issues that undermined his credibility.

(N.T.[,] 11/12/13[, at] 105-115).” Trial Ct. Op. at 6. In Commonwealth

v. Sneed, 45 A.3d 1096 (Pa. 2012), the Supreme Court found the

appellant’s claims of ineffective assistance of counsel based upon the cross-

examination of a witness to be meritless.

            Also baseless are [the a]ppellant’s allegations of
         ineffectiveness founded upon the cross-examination of
         Robert Henderson (“Henderson”). [The a]ppellant does
         not explicate the precise grounds for his claim of
         ineffectiveness other than to state that counsel failed to
         “adequately” impeach Henderson regarding his criminal
         background. [The a]ppellant intimates that this failure
         was particularly egregious since Henderson was the “only”
         witness who could place [him] near the crime scene. We
         find these contentions to be completely devoid of merit.
         Defense counsel’s first question to Henderson concerned
         his arrest record, which elicited testimony that Henderson
         had been arrested “at least fifteen times” for numerous
         robberies and burglaries.      Counsel’s cross-examination
         also exposed Henderson’s drug use, his failure to report
         the murder, and numerous inconsistencies in his
         testimony. Consequently, [the a]ppellant has failed to
         demonstrate that counsel did not “adequately” cross-
         examine Henderson.

Id. at 1108 (citations omitted).




                                     - 22 -
J. S27043/15


      In the case at bar, trial counsel cross-examined Egley about his drug

use, specifically, heroin, cocaine and methamphetamine. N.T., 11/12/13, at

109-11. Counsel asked him about the original charges in the instant case

and the charges that were dismissed based upon his cooperation.       Id. at

111. The jury was informed that he received probation. Id. Counsel asked

Egley if he had a criminal record prior to this incident. Id. at 113. Egley

testified that he had a record for “[b]urglary to drugs to gun charges to

assaults, armed robbery.”      Id.   Our review of the record reveals that

Appellant failed to establish inadequate cross-examination. See Sneed, 45

A.3d at 1108.     Therefore, we find no merit to this claim of ineffective

assistance of counsel. See Charleston, 94 A.3d at 1018-19.

      In his second issue, Appellant contends the trial court abused its

discretion in denying his motion for a mistrial based upon the statement

made by the Commonwealth during closing argument that Egley was

intimidated and/or threatened by acquaintances of Appellant at Appellant’s

direction while Egley was in prison.19 Appellant’s Brief at 23.


19
  Appellant objected when the Commonwealth finished its closing argument.
Counsel stated:

         Your Honor, at this time I would like to make a motion for
         a mistrial. I believe that the Commonwealth’s comment
         that my client threatened, okay, Mr. Hodges in jail
         was─there is no evidence. It was improper. It was
         incorrect. And it should not have been done. It is highly
         prejudicial . . . .




                                     - 23 -
J. S27043/15


      Our review is governed by the following principles:

         A motion for a mistrial is within the discretion of the trial
         court. A mistrial upon motion of one of the parties is
         required only when an incident is of such a nature that its
         unavoidable effect is to deprive the appellant of a fair and
         impartial trial. It is within the trial court’s discretion to
         determine whether a defendant was prejudiced by the
         incident that is the basis of a motion for a mistrial. On
         appeal, our standard of review is whether the trial court
         abused that discretion.

         It is well settled that a prosecutor has considerable latitude
         during closing arguments and his arguments are fair if
         they are supported by the evidence or use inferences that
         can reasonably be derived from the evidence. Further,
         prosecutorial misconduct does not take place unless the
         unavoidable effect of the comments at issue was to
         prejudice the jurors by forming in their minds a fixed bias
         and hostility toward the defendant, thus impeding their
         ability to weigh the evidence objectively and render a true
         verdict. Prosecutorial misconduct is evaluated under a
         harmless error standard.

Comonwealth v. Caldwell, 117 A.3d 763, 774 (Pa. Super. 2015) (en banc)

(citations omitted).

      Instantly, the trial court opined the prosecutor’s




         THE COURT: Let’s hear it. For the record, I don’t think I
         heard that.

         [Counsel]: Well, that’s what I heard.      He said that my
         client threatened Mr. Hodges.

N.T., 11/13/13, at 51.      Appellant objected after the Commonwealth
concluded its closing argument, preserving this issue. See Commonwealth
v. Rose, 960 A.2d 149, 154 (Pa. Super. 2008).



                                     - 24 -
J. S27043/15


        comment[20] did not cause prejudice to [Appellant]
        requiring a mistrial.    The comment did not reference
        [Appellant] was in jail. it was consistent with testimony of
        Attorney Tomas Sundmaker[21] that Egley had advised him
        that he was being pressured by other inmates.[22] Egley




20
   At trial, the prosecutor, in his closing argument stated, inter alia,
Appellant’s “boys shook him down in prison. That’s why we’re here at trial.
[Appellant] bet wrong. [Appellant] bet he had Sean Egley all sewn up, and
that Mr. Egley was not going to sing.” N.T., 11/13/13, at 45-46.
21
   Attorney Sundmaker represented Egley in his plea to a misdemeanor in
this case. N.T., 11/12/13, at 118-19.
22
  Attorney Sundmaker testified as follows regarding the pressure from other
inmates:

        [The Commonwealth]: And as a result of your
        representation of Mr. Egley, did you take any action as a
        result of that representation?

        A: Yes, I did. I interviewed Mr. Egley. . . . I did have one
        point in time where, . . . I became aware of certain
        situations that were occurring at the correctional facility,
        incidences of intimidation.

        Q: What do you mean by that?

        A: Instances where basically there was pressure being
        placed on Mr. Egley by other inmates. I cannot specifically
        get into what Mr. Egley related to me. That’s attorney-
        client privileged information. But what I did do was I
        undertook to contact law enforcement to basically advise
        them of the fact that─and I believe I spoke with the
        trooper─that I was concerned with the fact that Mr. Egley
        was being put under undue influence or pressures and
        threats.

N.T., 11/12/13, at 119-20.




                                   - 25 -
J. S27043/15


         denied any threats in his testimony.[23]     Neither the
         testimony of Attorney Sundmaker, nor the closing
         argument of counsel for the Commonwealth indicated that
         [Appellant] made threats to Mr. Egley while both were in
         jail. Therefore, there were no grounds for granting a
         mistrial due to a remark about [Appellant] threatening
         Egley in jail.

Trial Ct. Op. at 13. We discern no abuse of discretion. The comment by the

Commonwealth, even assuming it was improper, did not deprive Appellant of

a fair trial. See Caldwell, 117 A.3d at 774.

      Lastly, Appellant contends the trial court abused its discretion in

finding that the verdicts were not against the weight of the evidence.

Appellant’s Brief at 25. Appellant’s sole argument in support of this claim is

that the lower court “abused its discretion in evaluating [his] weight claim”

Id. at 26.   Moreover, “the lower court did not conduct a weight of the

evidence analysis and did not even cite or apply the relevant legal standard

and rules of law.   For this reason, the lower court abused its discretion in

failing to adequately and thoroughly address Appellant’s weight claim.” Id.

      As a prefatory matter, we consider whether Appellant has waived this

claim. On appeal, Appellant fails to cite to the place in the record where this




23
   Egley testified at trial that he was not afraid of Appellant nor did Appellant
threaten him or try to intimidate him. N.T., 11/12/13, at 116. He did not
tell his lawyer that Appellant was intimidating him. Id. at 116-17.




                                     - 26 -
J. S27043/15


claim was preserved before the trial court.24         See Pa.R.A.P. 2117(c)

(requiring statement of case to specify state of proceedings at which issue

sought to be reviewed on appeal was raised); 2119(e) (requiring same of

argument section of appellate brief); Commonwealth v. Fransen, 42 A.3d

1100, 1106 n.11 (Pa. Super. 2012) (“Failing to direct this Court to specific

portions of the record in support of an argument violates Pa.R.A.P. 2119(c)

[and for] that reason alone, we could conclude this issue is waived.”). Even

if we decline to find waiver on this basis, Appellant has failed to develop his

weight of the evidence claim. Our Pennsylvania Supreme Court opined:

         [W]e are compelled to point out that while a person
         convicted of a crime is guaranteed the right to direct
         appeal under Article V, Section 9, of the Pennsylvania
         Constitution, where an appellate brief fails to provide any
         discussion of a claim with citation to relevant authority or
         fails to develop the issue in any other meaningful fashion
         capable of review, that claim is waived. See [ ] Pa.R.A.P.
         2119(a) (each point treated in an argument must be
         “followed by such discussion and citation of authorities as
         are deemed pertinent”). It is not the obligation of this
         Court, even in a capital case, to formulate Appellant’s
         arguments for him.

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (some

citations omitted).




24
   We note in his post-sentence motions, Appellant baldly asserted “[t]he
jury’s verdict was against the weight of the evidence.” Appellant’s Post
Sentence Motions, 3/26/14, at 4 (unpaginated).



                                    - 27 -
J. S27043/15


     In the case sub judice, Appellant has failed to develop the weight of

the evidence claim in any meaningful fashion and we will not formulate his

argument for him. See id. Therefore, we find the issue waived. Id.

     Judgment of sentence affirmed.

     Judge Stabile joins the memorandum.

     President Judge Emeritus Ford Elliott concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/31/2015




                                   - 28 -